Case 1:18-cv-00437-JJM-LDA Document 47 Filed 11/14/19 Page 1 of 6 PageID #: 4266




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                          )
 CITY OF PROVIDENCE and CITY OF           )
 CENTRAL FALLS,                           )
      Plaintiffs,                         )
                                          )
       V.                                 )
                                          )
                                                 C.A. No. 18-CV-00437-JJM-LDA
 WILLIAM P. BARR, in his official         )
 capacity as Attorney General of the      )
 United States, and the UNITED            )
 STATES DEPARTMENT OF                     )
 JUSTICE,                                 )
      Defendants.                         )
 _________________________ )

                                       ORDER

       This Court previously issued an Order (ECF No. 30) and Partial Judgment

 (ECF No. 35) involving the Fiscal Year ("FY'') 2017 Edward Byme ·Memorial Justice

 Assistance Grant Program Awards ("Byrne JAG") for the Cities of Providence and

 Central Falls (together, the "Cities"). For the FY 2018, the United States Department

 of Justice (the "DOJ") has continued the FY 2017 conditions (with slight

 modifications) and imposed three additional conditions (collectively, the "FY 2018

 Conditions") on the receipt of Byrne JAG award funding.

       Tho Cities challenge the FY 2018 Conditions and move for partial summary

 judgment (ECF No. 34) and the DOJ moves to dismiss or, in the alternative, moves

 for partial summary judgment. ECF No. 40. The Court finds the FY 2018 Conditions

 unlawful because the DOJ has again gone outside its powers by imposing conditions

 not authorized by Congress. The Court orders the relief requested by the Cities.
Case 1:18-cv-00437-JJM-LDA Document 47 Filed 11/14/19 Page 2 of 6 PageID #: 4267




 Backgmund

        Under 34 U.S.C. §10152(a), the Byrne JAG Program provides federal funding

 (such funding, an "Award") for state and local municipalities to support local

 responses to criminal justice-related concerns upon timely receipt of an application.

 The DOJ administers the program. 34 U.S.C. §10152(a)(1). The DOJ has imposed

 conditions-six of which are relevant here (three conditions had been imposed on the

 FY 2017 Awards and three additional conditions)-that the recipients must meet

 before they can receive their Award. See U.S. Dep't of Just., Byrne JAG Program, FY

 2018 Local Solicitation (hereinafter, "FY 2018 Local Solicitation"). The Cities allege

 that the conditions on the FY 2018 Awards represent both ultra vires and arbitrary

 and capricious agency conduct. ECF No. 34 at 21·33.

        The Cities seek (1) a declaratory judgment that the FY 2018 Conditions are

 unlawful and unconstitutional; (2) a permanent injunction enjoining DOJ from

 imposing these or similar conditions; and (3) a Writ of Mandamus directing the DOJ

 to immediately disburse the Cities' FY 2018 Award funding. Id. at 5G. Tho DOJ

 moves to dismiss the complaint or, in the alternative, moves for partial summary

 judgment in its favor. ECF No. 40.

 Revised FY 2017 Conditions

       For FY 2017, tho DOJ set forth three conditions termed Access, Notice, and

 Section 1373 conditions on Byrne JAG Program funding.           The Access condition

 requires a recipient to provide federal immigration enforcement agents with access

 to the recipient's conectional facilities. See ECF No. 20·3 at G8. The Notice condition




                                           2
Case 1:18-cv-00437-JJM-LDA Document 47 Filed 11/14/19 Page 3 of 6 PageID #: 4268




  requires a recipient to provide federal immigration enforcement agents notice of a

 scheduled release for a suspected alien in custody. See id. The Section 1373 condition

 prohibits a recipient from restricting their officials from sending or receiving

 information, described in 8 U.S.C. 1373(a), or maintaining, or exchanging

 information, described in 8 U.S.C. 1373(b), about citizenship or immigration status

 with federal immigration enforcement.      See id. at 66. This Court held that the

 Attorney General exceeded his statutory authority in imposing these conditions for

 FY 2017 Awards and the DOJ's conditioning of Awards as such was ultra vires

 because the conditions were not authorized by Congress. ECF No. 30.

       For FY 2018, the DOJ set forth almost identical Access, Notice, and Section

 1373 conditions. The only difference in these conditions from FY 2017 is the inclusion

 of statutory references, which were added to bolster DOJ's argument that it is

 authorized to impose these conditions. See City ofL.A. v. Jefferson B. Sessions, No.

 CV-18·7347-R, 2019 WL 1957966, *3, 5 (C.D. Cal., Fob. 15, 2019). These minor

 changes do not move the needle for the Court. The Court continues to conclude that

 the Attorney General exceeded his statutory authority in imposing these conditions

 for FY 2018 Awards and the DOJ's conditioning of the Awards as such is ultra vires

 because the conditions are not authorized by Congress.

 FY 2018 Additional Conditions

       For FY 2018, the DOJ added three additional conditions. See FY 2018 Local

 Solicitation. The first new condition forbids Byrne JAG grantees from disclosing any

 information to conceal, harbor, or shield from detection any person who has




                                           3
Case 1:18-cv-00437-JJM-LDA Document 47 Filed 11/14/19 Page 4 of 6 PageID #: 4269




 unlawfully entered or remains in the United States (the "Harboring Condition"). Id.

 at 3G.     The second new condition requires that Byrne JAG grantees answer a

 questionnaire about their laws, policies, and practices abotlt communicating with

 immigration authorities, and to provide an opinion on whether those laws, policies,

 and practices comply with Section 1373 ("the Questionnaire Condition"). Id. at 28,

 52.   And the third new condition requires grantees to certify compliance with

 aclclitional federal immigration statutes derived from the Immigration and

 Nationality Act, including 8 U.S.C. §§ 122G(a) and (c), 1231(a)(,!), 1324(a), 1357(a),

 and 13GG(1) and (3) (the "Certification Condition"). Id. at 44.

          The issue here is not a novel one. In addition to the many courts that have

 struck clown the three conditions for FY 2017, every court to consider the restrictions

 for FY 2018 has also struck them clown. See, e.g:, at.v ofL.A., No. 18·7347, at *5·8;

 Cit.v& Ct.v. of SF. v. Sessions, 372 F. Supp. 3cl928 (N.D. Calif. 2019); Cjt_vofCJJi. v.

 Ban; No. 18·C·G858, 2019 WL 451154G, at *17 (N.D. Ill. Sept. 19, 2019); and City of

 Evanston and tlJe United States Coni ofNlayors, No. 18·C·4853, 2019 vVL 4694734,

 at *12 (N.D. Ill. Sept. 2G, 2019). This Court comes to the same conclusion.

          While the Byrne JAG statute delegates some authority to the Attorney General

 to withhold funds for a grantee's failure to comply with certain laws, as the Third and

 Seventh Circuits recognized, nothing in the Byrne JAG statute "grantlsl the Attorney

 General the authority to impose conditions that require states or local governments

 to assist in immigration enforcement."      City of ClJi. v. Jefferson B. Sessions III,

 Attorney Oen of'the United States, 888 F.3cl272, 284 (7th Cir. 2018), vacated in part




                                            4
Case 1:18-cv-00437-JJM-LDA Document 47 Filed 11/14/19 Page 5 of 6 PageID #: 4270



  on otbw· gmunds; see also        Ci~y   of Phila. v. Attonwy Gen. of the United States, 91G

 F.3d 27G, 284 (3d Cir. 2019) ("[s]uch authorization is nowhere to be found in the text

 of the [Byrne JAG] statute").

         Simply put, the DOJ is claiming a sweeping power to use Byrne JAG special

 conditions to impose compliance with any federal statute of their choosing, no matter

 if the statute applies on its face to state and local governments. As the Third Circuit

 explained, "[alllowing the Attorney General to withhold all funds because a

 jurisdiction does not certify compliance with any federal law of the Attorney General's

 choosing undermines the predictability and consistency embedded in the program's

 design, thus turning the formula grant into a discretionary one."         Ci~y   of Phila., 91G

 F. 3cl at 290.

         Because the FY 2018 additional conditions-Harboring, Questionnaire, and

 Certification Conditions-are substantive immigration policy conditions unmoored in

 the text, structure, or purpose of the Byrne JAG statute, DOJ acted Ot!tside its

 statutory authority in imposing them. See City & Cty. ofS.F., 372 F. Supp. 3d at 947

 (concluding that "imposition of tho [additional] conditions is ultra vires"); G'i~yofL.A.,

 No. 18·7347, at *5·8 (concluding that the additional conditions are "ultra vires as a

 matter of law and a violation of separation of powers").

        Congress has not granted the power to impose the conditions the DOJ imposed

 for FY 2018 and so these acts are ultra vires and violate the separation of powers.

 See   Ci~y   &   C~y.   of S.F., 372 F. Supp. 3d at 947. There is thus no need to address

 whether it also violates the spending clause and/or is arbitrary and capricious.




                                                  5
Case 1:18-cv-00437-JJM-LDA Document 47 Filed 11/14/19 Page 6 of 6 PageID #: 4271



 Conclusion

       The Court GRANTS the Cities' Motion for Partial Summary Judgment (ECF

 No. 34); and DENIES tho Attorney General's Motion to Dismiss for Failure to State

 a Claim and, in the alternative, Motion for Partial Summary Judgment. ECF No. 40.

 Moreover, the Cities' request for a Writ of Mandamus directing the U.S. Department

 of Justice to immediately issue the Cities' FY 2018 Award letters and disburse the

 Cites' FY 2018 Award funding in accordance with this ruling and without the

 challenged conditions is GRANTED.

       Tho Cities shall draft, in consultation with the Attorney General, consistent

 with this ruling, a declaratory judgment, a permanent injunction enjoining DOJ from

 imposing the FY 2018 Conditions on them, and a Writ of lVIandamus directing the

 Department of Justice immediately to disburse the FY 2018 Award funding.




 John J. McConnell, Jr.
 United States District Judge

 November 14, 2019




                                         6
